   Case 2:20-mj-10219-MAH Document 1 Filed 07/28/20 Page 1 of 4 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               : CRIMINAL COMPLAINT
                                       :
       v.                              : Honorable Michael A. Hammer
                                       :
NATHANIEL WASHINGTON                   : Mag. No. 20-10219



       I, David L. Scanlon, the undersigned complainant being duly sworn, state
the following is true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

       I further state that I am a Task Force Officer with the Bureau of Alcohol,
Tobacco, Firearms and Explosives and that this complaint is based on the
following facts:

                             SEE ATTACHMENT B




                                            s/David L. Scanlon
                                            _______________________________
                                            David L. Scanlon,
                                            Task Force Officer
                                            Bureau of Alcohol Tobacco
                                            Firearms & Explosives


Agent Scanlon attested to this Affidavit by telephone pursuant to FRCP
4.1(b)(2)(A) on July 28, 2020, Essex County, New Jersey

Honorable Michael A. Hammer                   s/Michael A. Hammer
                                            ___________________________
United States Magistrate Judge              Signature of Judicial Officer
   Case 2:20-mj-10219-MAH Document 1 Filed 07/28/20 Page 2 of 4 PageID: 2



                               ATTACHMENT A

                                 COUNT ONE
                             (Hobbs Act Robbery)

      On or about March 16, 2020, in Hudson County, in the District of New
Jersey and elsewhere, defendant,

                          NATHANIEL WASHINGTON,

did knowingly and willfully obstruct, delay, or affect, or attempt or conspire to
obstruct, delay, or affect, commerce and the movement of articles and
commodities in such commerce, by robbery, as such terms are defined in Title
18, United States Code, Section 1951, by means of actual and threatened force,
or violence, or fear of injury, immediate or future, to the person and property of
another, namely employees of a gas station in Jersey City, New Jersey in
furtherance thereof.

      In violation of Title 18, United States Code, Section 1951(a).
   Case 2:20-mj-10219-MAH Document 1 Filed 07/28/20 Page 3 of 4 PageID: 3




                               ATTACHMENT B

      I, David L. Scanlon, am a Task Force Officer with the Bureau of Alcohol
Tobacco, Firearms and Explosives (“ATF”). I am fully familiar with the facts set
forth herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and photographs of
the evidence. Where statements of others are related herein, they are related in
substance and part. Because this complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

      1.     On or about March 16, 2020, members of the Jersey City Police
Department (the “Officers”) were dispatched to a gas station on Grand Street, in
Jersey City (“Gas Station-1”) on a report of an armed robbery (the “March 16th
Robbery”). Gas Station-1 is a commercial establishment engaged in interstate
commerce as it sells products that are produced by commercial businesses
outside of the state of New Jersey.

       2.    Upon their arrival, the Officers spoke to the gas station attendant
(“Victim 1”) who advised that at approximately 7:45 p.m., he was approached by
the robbery suspect (the “Suspect”) who pointed what appeared to be a black
handgun at Victim-1 and stated, “Give me all the money or I’ll kill you.” Victim-
1 handed the Suspect approximately $600 before the Suspect fled Gas Station-
1 on foot towards the direction of Bishop Street. Law enforcement later identified
the Suspect as Nathaniel Washington (“Washington”).

       3.    The March 16th Robbery was captured on Gas Station-1’s
surveillance video and depicted Washington wearing a black mask, a black Nike
hoodie with a white Nike symbol and grey sweatpants during the robbery.
Additional surveillance cameras in the area surrounding Gas Station-1 captured
Washington approach Gas Station-1 from the area of Bishop Street. Immediately
after the March 16th Robbery, Washington was seen running back to Bishop
Street and entering a silver, late model Honda sedan (the “Suspect Vehicle”)
parked on Bishop Street. Utilizing Jersey City CCTV cameras and ALPR license
plate readers, law enforcement identified the Suspect Vehicle as a Honda Accord
registered to Washington’s girlfriend.

      4.   Following the March 16th Robbery, law enforcement tracked the
Suspect Vehicle to the area around Martin Luther King Drive in Jersey City. Law
enforcement subsequently obtained surveillance video from various merchants
located on Martin Luther King Drive (the “Merchant Video”) and identified
Washington wearing the same clothing from the March 16th Robbery.
   Case 2:20-mj-10219-MAH Document 1 Filed 07/28/20 Page 4 of 4 PageID: 4



      5.    Washington was subsequently arrested on or about March 17, 2020
operating the Suspect Vehicle. Following his arrest, Washington provided a
statement after being Mirandized by law enforcement. In that statement,
Washington confirmed, among other things, his involvement in the March 16th
Robbery.
